United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 99-2310
                                       ___________

Ellen Mallory Sweet,                        *
                                            *
                      Appellant,            * Appeal from the United States
                                            * District Court for the Southern
      v.                                    * District of Iowa.
                                            *
University of Iowa,                         *      [UNPUBLISHED]
                                            *
                      Appellee.             *
                                       ___________

                                  Submitted: February 17, 2000

                                      Filed: February 24, 2000
                                       ___________

Before McMILLIAN and FAGG, Circuit Judges, and Kyle,* District Judge.
                            ___________

PER CURIAM.

       Ellen Mallory Sweet appeals the grant of summary judgment to the University
of Iowa on Sweet's claims of gender discrimination in employment and retaliation for
filing an EEOC complaint. Having carefully reviewed the record and the parties'
arguments, we affirm for the reasons set out in the magistrate judge's thorough opinion.
See 8th Cir. R. 47B.



      *
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-